DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites:
“22. The room air purifier of claim 21, wherein the top includes four sides and is removably mounted to the body in any one of four positions.” Emphasis added. 

Claim 22 is indefinite because it is unclear what are the “four positions.” 
For the purpose of examination, the examiner is interpreting the highlighted limitation as that the top could be rotated in the multiplies of 90 degrees without changing the configuration of the room air purifier. 
Claim 37 is indefinite for the same reason as claim 22, and the same interpretation is applied for the purpose of examination. 


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 21–23, 26–29, 31–33, 37–38 and 40 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose, US 2005/0097870 A1 (“Moshenrose”) in view of Cho, KR 100867110 B1 (“Cho”)1. 
Claims 24–25 and 34–36 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Cho and Thurin et al., US 2007/0277487 A1 (“Thurin”). 
Claim 30 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Cho and Maletich et al., US 2018/0154297 (“Maletich”).
Claim 39 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Cho, Thurin and Maletich. 
Regarding Claim 21:
The limitation of “is configured to generate an inflow through at least a first portion of a first side of the plurality of sides and at least a second portion of a second side of the plurality of sides” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Moshenrose discloses the claimed limitation of that a room air purifier (Moshenrose’s air cleaning furniture 100). Moshenrose Fig. 1, [0017]. The room air purifier 100 comprises a body (Moshenrose’s furniture item 110) at least partially defining an interior chamber and an opening to the interior chamber. Id. at Fig. 1, [0020]. The body 110 have a plurality of sides. Id. at Fig. 1. The room air purifier 100 also comprises a top (Moshenrose’s horizontal support surface 111) coupled to the body 110. Id. at Fig. 1, [0019]. 
Moshenrose’s air purifier 110 also comprises the claimed limitation of a purification mechanism (air cleaning device 120) provided within the interior chamber (the chamber underneath top 111). Id. at Fig. 1, [0031]. The purification mechanism 120 comprises at least one filter (air cleaning element 207) and at least one blower (motor 203 and impeller 205). Id. at Fig. 2, [0025]. The purification mechanism 120 is configured to generate an inflow through at least a first portion of a first side of the plurality of sides (air inlet 122 located on the front side of four sides). Id. at Fig. 1, [0017]. 

    PNG
    media_image1.png
    611
    563
    media_image1.png
    Greyscale


Moshenrose does not disclose the claimed limitation of that at least a second portion of a second side of the plurality of sides as Moshenrose only discloses a single air inlet 122. Additionally, Moshenrose does not disclose the claimed limitation of an outflow to an exterior of the body flows through at least a portion of the top as Moshenrose’s air outlet 124 is located on the side. 
However, Moshenrose discloses that the relative locations of its inlet, outlet are shown for example only and can be located on other regions. Moshenrose Fig. 1, [0032]. 
Additionally, similar to Moshenrose, Cho is directed to an air cleaning apparatus 10. Cho Fig. 3, p. 1. Similar to Moshenrose, Cho also discloses a body with an interior chamber and a plurality of sides (Cho’s air cleaner apparatus 10 is rectangular shaped). Id. Cho discloses a similar air purification mechanism comprising a filter 40 and blower 24. Id. at Fig. 1, p. 1. Furthermore, Cho discloses one or more suction ports 12 that are located on two sides of the case 10. Cho Figs. 2 and 3, p. 2. Cho discloses an air outlet 32 located on a top coupled to a body, the air outlet 32 formed to discharged air to the outside. Id. at Fig. 3, p. 3. It would have been obvious for Moshenrose’s air purifier 110 to have two air inlets 122 located on two sides of case 110 and the outlets 124 to be located on the top 111 as disclosed by Cho because such arrangement are known in the air purification art. 

    PNG
    media_image2.png
    619
    1119
    media_image2.png
    Greyscale

Regarding Claim 22:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 21, wherein the top includes four sides because Moshenrose’s top 111 is square shaped. 
Modified Moshenrose does not disclose the claimed limitation of that the room air purifier of claim 21, wherein the top is removably mounted to the body in any one of four positions.
However, Cho discloses that its cover 30 is designed to be easily detached and coupled to the body case 10. Cho Fig. 1, p. 3. Cho also discloses that such design facilitates the replacement of filter assembly. Id. It would have been obvious for Moshenrose’s top 111 to be detachable to facilitate the replacement of Moshenrose’s filter 120. Id. With this modification, Moshenrose’s top 111 could be mounted to the body detachably and the top 111 could be rotated in the multiplies 90 degrees because Moshenrose’s top 111 is square. 
Regarding Claim 23:
It is noted here that the limitation of that “configured to be a tabletop” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). However, for the purpose of examination, this limitation is mapped. 
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 21, wherein the top 111 includes an upper surface configured to be a tabletop because furniture piece 110 is an end table as shown in Fig. 1. Moshenrose Fig. 1, [0019]. 
Regarding Claim 24:
It is noted here that the term “bezel” is interpreted as an adaptor to enable different tops 12 to attached to body or a decorative feature to enhance the ornamental appearance. This interpretation is consistent with applicant’s disclosure. Spec. dated Aug. 31, 2021 (“Spec.”) p. 6. 
Modified Moshenrose does not explicitly disclose the claimed limitation of that the room air purifier of claim 21, wherein the body further comprises a bezel provided between the top and the plurality of sides.
Similar to Moshenrose, Thurin discloses a household air purifier 100. Thurin Fig. 1D, [0035]. Similar to Moshenrose, Thurin discloses its air purifier 100 comprises a removable lid or cover 121. Id. at Fig. 1D, [0047]. Additionally, Thurin discloses that its lid 121 is snap-fitted to the upper end of the device 100. Id. It would have been obvious to add Thurin’s housing upper portion 112 on Moshenrose’s body 110 and to modify Moshenrose’s top 111 to have the snap feature as disclosed by Thurin such that Moshenrose’s top 111 could be snap fitted to its body 110 via Thurin’s housing upper portion 112. Snap-fitting is known in the air purification art to removably fix a top to the body. With this modification, Thurin’s upper portion 112 would be the bezel in modified Moshenrose. 
 Regarding Claim 25:
While modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 24, further comprising a power panel or a user interface located at the bezel, Thurin discloses user interface (illumination source 380) which could be mounted on upper portion 112. Thurin Fig. 4, [0054].  It would have been obvious to further include Thurin’s user interface 380 on upper portion 112 in Moshenrose as such design is known. 
Regarding Claim 26:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 21, wherein the at least a portion of the top defines at least a portion of one or more openings (Cho’s air vents 32). Cho Fig. 1, p. 3. 
Regarding Claim 27:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 21, wherein the first portion of the first side and the second portion of the second side include a plurality of openings (as modified in claim 21, Moshenrose’s air purifier would have two inlets 122 located on two sides of the body 110—the slit openings of inlets 122 are “plurality of openings), fluidly coupling the exterior of the body to the interior chamber of the room air purifier (as outside air enters inlets 122 into the chamber of body 110). Moshenrose Fig. 1. 
Regarding Claim 28:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 27 wherein each of the plurality of sides of the body 110 includes an air intake portion (gaps between louvers of inlet 122 in Moshenrose) and a solid portion (louvers of air inlet 122 in Moshenrose). Moshenrose Fig. 1. 
Regarding Claim 29:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 21, wherein the at least one filter comprises a first filter configured to absorb particulates (Moshenrose’s filter element 207 may comprises a HEPA filter remove particulates down to about 0.3 microns in diameter) and a second filter configured to absorb gases (Moshenrose’s filter element 207 may comprises an allergen air filter). Moshenrose Fig. 2, [0027]. 
Regarding claim 30:
Modified Moshenrose does not disclose the claimed limitation of that the room air purifier of claim 29, further comprising a particulate matter sensor and a volatile organic compounds sensor.
Similar to Moshenrose, Maletich is directed to air purifiers. Maletich Fig. 1, [0025].   Maletich discloses an air purifier 104 with sensing device 108, which includes Volatile Organic Compound (VOC) and particle sensors. Maletich Figs. 1 and 3, [0046]. Maletich further discloses that its sensors 108 are used to monitor and control the operation of the air purification system to pin point more accurately of performance anomalies of the air purifying system. Id. at [0002]. It would have been obvious to include Maletich’s sensing device 108 in Moshenrose’s air purifier to provide this benefit.
Regarding claim 31:
Modified Moshenrose does not disclose the claimed limitation of that The room air purifier of claim 21, wherein a horizontal cross-sectional shape of the body is a square with rounded corners (as shown in Fig. 1 of Moshenrose, a horizontal cross-sectional shaped of body 110 is a rounded square). Moshenrose Fig. 1. 
Regarding claim 32:
It is noted here that the limitation of “configured to generate an inflow through at least two sides of the plurality of sides and an outflow to an exterior of the body at the upper portion of the body” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). However, for the purpose of compact prosecution, this limitation is mapped below. 
Moshenrose discloses the claimed limitation of that a room air purifier (Moshenrose’sair cleaning furniture 100), comprising: a body (Moshenrose’s furniture item 110) at least partially defining an interior chamber (the inner space of furniture 110). Moshenrose Fig. 1, [0017]. The body 110 have an upper portion (Moshenrose’s top edge of body 110), a bottom portion that defines a base (Moshenrose’s support portion 112), and a plurality of sides extending from the base (the drawer portions 113). Id. at Fig. 1, Id. at Fig. 1, [0019], [0020] and [0023]. 
The room air purifier also comprises a purification mechanism (Moshenrose’s air cleaning device 120) provided within the interior chamber including at least one filter (air cleaning elements 207) and at least one blower (motor 203 and impeller 205). Moshenrose Fig. 2, [0025]. 
Moshenrose does not disclose the claimed limitation of that the purification mechanism 120 is configured to generate an inflow through at least two sides of the plurality of sides and an outflow to an exterior of the body at the upper portion of the body because Moshenrose’s air inlet 122 is located on one side of the plurality of sides and air outlet 124 is located on another side of air purifier 100. Moshenrose Fig. 1, [0017]. 

    PNG
    media_image1.png
    611
    563
    media_image1.png
    Greyscale

However, Moshenrose discloses that the relative positions of air inlet 122, air outlet 124 are shown for example purposes only, and can be located on other regions of the furniture item. Moshenrose Fig. 1, [0032]. 
Additionally, similar to Moshenrose, Cho is directed to an air cleaning apparatus 10. Cho Fig. 3, p. 1. Similar to Moshenrose, Cho also discloses a body with an interior chamber and a plurality of sides (Cho’s air cleaner apparatus 10 is rectangular shaped). Id. Cho discloses a similar air purification mechanism comprising a filter 40 and blower 24. Id. at Fig. 1, p. 1. Furthermore, Cho discloses one or more suction ports 12 that are located on two sides of the case 10. Cho Figs. 2 and 3, p. 2. Cho discloses an air outlet 32 located on top formed to discharged air to the outside. Id. at Fig. 3, p. 3. It would have been obvious for Moshenrose’s air purifier 110 to have two air inlets 122 located on two side of case 110 and the outlets 124 to be located on the top 111 as disclosed by Cho because such arrangement are known in the air purification art. 

    PNG
    media_image2.png
    619
    1119
    media_image2.png
    Greyscale

Regarding claim 33:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 32, further comprising a top (Moshenrose’s toop 111) mounted to the upper portion (top edge) of the body 110. Moshenrose Fig. 1, [0019]. 
Modified Moshenrose does not disclose that the top 111 is removably mounted to the upper portion of body 110. 
However, Cho discloses that its cover 30 is designed to be easily detached and coupled to the body case 10. Cho Fig. 1, p. 3. Cho also discloses that such design facilitates the replacement of filter assembly. Id. It would have been obvious for Moshenrose’s top 111 to be detachable to facilitate the replacement of Moshenrose’s filter 120. Id. With this modification, Moshenrose’s top 111 could be mounted to the upper portion of body 110.   
Regarding claim 34:
Modified Moshenrose does not disclose the claimed limitation of that the room air purifier of claim 33, wherein the top is configured to be removably mounted on a shoulder of the upper portion of the body 110. 
Similar to Moshenrose, Thurin discloses a household air purifier 100. Thurin Fig. 1D, [0035]. Similar to Moshenrose, Thurin discloses its air purifier 100 comprises a removable lid or cover 121. Id. at Fig. 1D, [0047]. Additionally, Thurin discloses that its lid 121 is snap-fitted to the upper end 112 of the device 100, which includes a shoulder structure as shown in Fig. 2D. Id. at Fig. 2D. It would have been obvious to add Thurin’s housing upper portion 112 on Moshenrose’s body 110 and to modify Moshenrose’s top 111 to have the snap feature as disclosed by Thurin’s lid 121 such that Moshenrose’s top 111 could be snap fitted to its body 110 via Thurin’s housing upper portion 112. Snap-fitting is known in the air purification art to removably fix a top to the body. With this modification, Thurin’s upper portion 112 would be arranged on the top of edge of Moshenrose’s body 110 and comprising the “shoulder.” It is further noted here that the limitation of “bezel” in claim 25 is defined broad enough to include the structure of “shoulder” according to the applicant’s disclosure. Spec. p. 6. According to the instant disclosure, “bezel” is interpreted as an adaptor to enable different tops 12 to attached to body or a decorative feature to enhance the ornamental appearance. 

    PNG
    media_image3.png
    605
    671
    media_image3.png
    Greyscale

Regarding claim 35:
It is noted here that the term “bezel” is interpreted as an adaptor to enable different tops 12 to attached to body or a decorative feature to enhance the ornamental appearance. This interpretation is consistent with applicant’s disclosure. Spec. dated Aug. 31, 2021 (“Spec.”) p. 6. 
Modified Moshenrose does not explicitly disclose the claimed limitation of that the room air purifier of claim 21, wherein the body further comprises a bezel provided between the top and the plurality of sides.
Similar to Moshenrose, Thurin discloses a household air purifier 100. Thurin Fig. 1D, [0035]. Similar to Moshenrose, Thurin discloses its air purifier 100 comprises a removable lid or cover 121. Id. at Fig. 1D, [0047]. Additionally, Thurin discloses that its lid 121 is snap-fitted to the upper end of the device 100. Id. It would have been obvious to add Thurin’s housing upper portion 112 on Moshenrose’s body 110 and to modify Moshenrose’s top 111 to have the snap feature as disclosed by Thurin such that Moshenrose’s top 111 could be snap fitted to its body 110 via Thurin’s housing upper portion 112. Snap-fitting is known in the air purification art to removably fix a top to the body. With this modification, Thurin’s upper portion 112 would be the bezel in modified Moshenrose. 
Regarding claim 36:
While modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 35, further comprising a power panel or a user interface located at the bezel, Thurin discloses user interface (illumination source 380) which could be mounted on upper portion 112. Thurin Fig. 4, [0054].  It would have been obvious to further include Thurin’s user interface 380 on upper portion 112 in Moshenrose as such design is known. 
Regarding claim 37:
It is noted here that the limitation of that “configured to be a tabletop” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). However, for the purpose of examination, this limitation is mapped. 
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 33, wherein the top 111 of Moshenrose includes an upper surface configured to be a tabletop because Moshenrose discloses its air purifier 100 could be an end table. Moshenrose Fig. 1, [0019]. 
Regarding claim 38:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 32, wherein the at least one filter comprises a first filter configured to absorb particulates (Moshenrose’s filter element 207 may comprises a HEPA filter remove particulates down to about 0.3 microns in diameter) and a second filter configured to absorb gases (Moshenrose’s filter element 207 may comprises an allergen air filter). Moshenrose Fig. 2, [0027]. 
Regarding claim 39:
Modified Moshenrose does not disclose the claimed limitation of that the room air purifier of claim 36, further comprising a particulate matter sensor and a volatile organic compounds sensor.
Similar to Moshenrose, Maletich is directed to air purifiers. Maletich Fig. 1, [0025].   Maletich discloses an air purifier 104 with sensing device 108, which includes Volatile Organic Compound (VOC) and particle sensors. Maletich Figs. 1 and 3, [0046]. Maletich further discloses that its sensors 108 are used to monitor and control the operation of the air purification system to pin point more accurately of performance anomalies of the air purifying system. Id. at [0002]. It would have been obvious to include Maletich’s sensing device 108 in Moshenrose’s air purifier to provide this benefit.
Regarding claim 40:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 32, wherein a cross-sectional shape of the body 110 is a rounded square as shown in Fig. 1 of Moshenrose. Moshenrose Fig. 1. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
This is a provisional nonstatutory double patenting rejection.
Claims 21–40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of copending Application No. 17/501,354 in view of Moshenrose, US 2005/0097870 A1 (“Moshenrose”).
Instant claims 21–40 substantially overlap in scope with the copending application 17/501,354. 
Specifically, instant claim 21 requires a room air purifier comprising a body having a plurality of sides, a top, a purification mechanism comprising a filter and a blower, where the inflow is through a side and outflow is through a portion of the top. 
Claim 1 of the copending application requires a room air purifier comprising a body having a plurality of sides, a top, a purification mechanism comprising a filter and a blower. The structural limitations of instant claim 21 and claim 1of the copending application are the same. The copending application requires an air inflow through opening between the top and the body and an outflow through a plurality of sides, while this differs from the instant application, Moshenrose discloses that air outlet, air inlet of an air purifier can be arranged on various locations. Moshenrose Fig. 3, [0032]. Therefore, it would have been a routine engineering choice as for the location of inlets and outlets. 
Additionally, instant claim 32 requires a room air purifier comprising a body having a plurality of sides, a purification mechanism including a filter and a blower, where the inflow is through at least two sides and outflow is through upper portion of the body. 
Claim 13 of the copending application requires an air purifier comprising a body comprising a plurality of sides, a top, a purification mechanism comprising at least one filter and one blower. The structural limitations of instant claim 32 and claim 13 of the copending application are the same. The copending application does not require an outflow through upper portion of the body, while this differs from the instant application, Moshenrose discloses that air outlet, air inlet of an air purifier can be arranged on various locations. Moshenrose Fig. 3, [0032]. Therefore, it would have been a routine engineering choice as for the location of inlets and outlets. 
 Additionally, claim 17 of the copending application requires an air purifier comprising a body having a plurality of sides, a top, a purification mechanism with a filter and a blower. The structural limitations of instant claim 21 and claim 17 of the copending application are the same. The copending application of claim 17 requires at least one opening between top and body, where a working air flow path including the opening, whicl this is not required by the instant application, Moshenrose discloses that air outlet, air inlet of an air purifier can be arranged on various locations. Moshenrose Fig. 3, [0032]. Therefore, it would have been a routine engineering choice as for the location of inlets and outlets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of the Cho reference and its machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.